Citation Nr: 0519494	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
RO.  

In January 2004, the Board remanded this matter to the RO for 
further development.  



FINDING OF FACT

1.  The veteran did not manifest a hearing loss in service or 
for many years thereafter.  

2.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or other event or incident 
of the veteran's active duty service.  



CONCLUSION OF LAW

The veteran's disability manifested by a bilateral hearing 
loss due to disease or injury that was incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that he elected to forego 
his right to a hearing.  

Further, by March 2003 statement of the case, February and 
October 2004 letters, and March 2005 supplemental statement 
of the case, he has been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
foregoing documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

Prior to induction, in December 1963, the veteran reported 
"ear, nose or throat trouble."  No hearing loss was found 
on the pre-induction medical examination, and the examiner 
assigned a "PULHES" physical profile amounting to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  

On report of medical history completed by the veteran in 
November 1965 prior to separation, he denied any problems 
with the ears.  No hearing loss was found on separation 
medical examination, and the examiner assigned a perfect 
PULHES physical profile.  Id.  

The veteran's DD Form 214 reflects that he served as a cook 
and steward and had no foreign and/or sea service.  

A December 2001 private audiologic examination report 
submitted by the veteran contains audiologic test results.  
The examiner opined that the hearing loss was likely to be 
the result of military service.  

On November 2002 VA audiologic examination, the veteran sated 
that, in service, he was a cook and was exposed to kitchen 
noise.  

Post service, he was exposed to noise at a metal factory.  On 
examination, bilateral hearing was assessed as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
45
60
LEFT
55
30
25
40
65

Right ear speech recognition according to the Maryland CNC 
Test was 98 percent, and left ear speech recognition was 94 
percent.  

The examiner opined that it was not likely that the veteran's 
hearing loss was related to service because nothing in the 
record pointed to a link to service.  

Furthermore, the examiner indicated that the veteran himself 
could not point to any particular event or circumstance in 
service that could have caused his hearing loss.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran suffers from bilateral hearing disability within 
the meaning of VA regulations.  38 C.F.R. § 3.385.  
Nonetheless, service connection for bilateral hearing loss 
cannot be granted as the competent evidence does not suggest 
a nexus between the veteran's hearing loss and service.  
38 C.F.R. § 3.303.  

The Board notes that the veteran's military occupational 
specialty was that of a cook and steward.  Other than kitchen 
noise, he did not allege having had excessive exposure to 
noise in service.  Indeed, he could not point to any 
particular event or situation in service that could have 
brought on hearing loss.  

The November 2004 VA examiner, moreover, opined that there 
was no nexus between the veteran's current bilateral hearing 
loss and service.  Absent a link between the currently 
demonstrated bilateral hearing loss and service, service 
connection is denied.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
audiologic examination in November 2004, a VA examiner opined 
that the veteran's bilateral hearing loss was unrelated to 
service.  

While a private has offered an opinion in support of the 
veteran's claim, he provided no rationale for this statement.  
Absent such supporting reasons, the Board finds that this 
opinion to be of limited probative value.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

Service connection for a bilateral hearing loss is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


